Appeal Dismissed and Memorandum Opinion filed June 2, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-22-00242-CV

                        R. WAYNE JOHNSON, Appellant

                                           V.

             TEXAS BOARD OF CRIMINAL JUSTICE, Appellee

                     On Appeal from the 239th District Court
                             Brazoria County, Texas
                         Trial Court Cause No. 115477-I


                           MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed February 28, 2022
dismissing claims raised by appellant R. Wayne Johnson. Appellant was declared a
vexatious litigant by another district court and was therefore subject to the pre-filing
order under section 11.101 of the Texas Civil Practice and Remedies Code. See Tex.
Civ. Prac. & Rem. Code Ann. §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal by a
vexatious litigant subject to a pre-filing order under section 11.101 unless the litigant
obtains an order from the local administrative judge permitting the filing, or the
appeal is from a pre-filing order entered under section 11.101 designating a person
a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d). This is
not an appeal from a pre-filing order entered under section 11.101.

      On April 28, 2022, this court issued an order warning appellant this appeal
could be dismissed unless he filed a copy of an order from the local administrative
judge permitting the filing of this appeal. Although appellant filed a response to the
order on May 5, 2022, the response was not accompanied by any order from the local
administrative judge, and it did not otherwise demonstrate this lawsuit was properly
filed. Accordingly, we dismiss the appeal for want of jurisdiction. See Reeves v.
Cent. Hous. Nissan, 617 S.W.3d 676, 678 n.7 (Tex. App.—Houston [14th Dist.]
2021, no pet.).



                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2